Case 2:19-cv-07244-RSWL-SS Document 15-12 Filed 11/14/19 Page 1 of 2 Page ID #:165




    1
    2
    3
    4
    5
    6
    7
    8                          UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
    9
   10
   11    Rafael Arroyo, Jr.,                       Case 2:19-CV-07244-RSWL-SS
   12            Plaintiff,                        [proposed] Judgment
                                                   (re: Default Judgment)
   13       v.
   14    Thrifty Payless, Inc., a California
         Corporation;
   15    and Does 1-10,
   16            Defendants.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                               1

         Proposed JUDGMENT                                    Case: 2:19-CV-07244-RSWL-SS
Case 2:19-cv-07244-RSWL-SS Document 15-12 Filed 11/14/19 Page 2 of 2 Page ID #:166




    1          Upon review of the court files, the application for default judgment,
    2    the declarations submitted in support of the default judgment, and the
    3    evidence presented having been fully considered, it is hereby ordered and
    4    adjudged that plaintiff Rafael Arroyo, Jr. shall have JUDGMENT in his favor
    5    and against defendant Thrifty Payless, Inc. for $8,321.00.
    6          Additionally, defendant Thrifty Payless, Inc., is ordered to provide
    7    accessible ice cream sales counter and an accessible restroom at the Rite Aid
    8    store at 1433 Glendale Blvd., Los Angeles, California, in compliance with the
    9    Americans with Disabilities Act Accessibility Standards.
   10
   11    Dated: _________   By:__________________________________________
                            United States District Judge
   12
   13
   14    Presented by:
   15    Russell Handy, Esq.
   16
         858-375-7385
         russ@potterhandy.com
   17
         Attorney for Plaintiff
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                               2

         Proposed JUDGMENT                                    Case: 2:19-CV-07244-RSWL-SS
